United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3057
                         ___________________________

                             United States of America

                                 Plaintiff - Appellee

                                          v.

                                  William Clarett

                               Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: September 28, 2018
                             Filed: November 6, 2018
                                  ____________

Before WOLLMAN, KELLY, and ERICKSON, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

       William Clarett was convicted of conspiracy to commit, and use of a facility of
interstate commerce in the commission of, murder for hire in violation of 18 U.S.C.
§ 1958(a). He appeals the district court’s refusal to give an entrapment instruction.
We affirm.1

      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.
      I.     Background

       In 2015, Travis Hayden was murdered in St. Louis County, Missouri.
Shamonique Wilson, the sole eyewitness, identified William Clarett as the murderer.
Clarett was charged with Hayden’s murder and, while awaiting trial in the St. Louis
County Jail, he reunited with Derek Petty, a high school friend who was awaiting trial
on unrelated federal charges. Petty had previously given an unfruitful proffer
interview that earned him no leniency from the government. Unbeknownst to Clarett,
Petty was hoping to acquire information on other inmates with a goal of obtaining
leniency.

       According to Petty’s trial testimony, Clarett frequently discussed his case with
Petty, including his plans to have Wilson killed. Clarett told Petty that he had
unsuccessfully recruited two people to “get at” Wilson, and was looking to hire
someone else to do the job. Petty suggested to Clarett that he might know somebody
who could do it and Clarett expressed interest. At some point after this conversation
Clarett handed Petty a scrap of paper with Shamonique Wilson’s name handwritten
on it.

       Petty then wrote to the Assistant United States Attorney prosecuting his case,
relating what he had learned about Clarett and his plan to do away with Wilson. The
government offered Petty another chance to proffer during which he turned over the
scrap of paper with Wilson’s name on it. Petty suggested that the government should
set up a sting against Clarett using Detective Jordan Exum. Petty knew Det. Exum
from his involvement in Petty’s case. Petty worked with Exum to create a credible
back-story explaining their fabricated relationship. Petty also agreed to put Clarett in
touch with Exum via a wiretapped cellphone. After receiving the cellphone, Petty
made two calls to Exum with Clarett participating. During the first call, Petty simply
introduced Clarett, who then proceeded to have a coded conversation about putting

                                          -2-
Exum in touch with an outside accomplice. During the second call, Petty provided
Exum with the telephone number for the accomplice, then handed the phone to Clarett
who confirmed (again in code) that the accomplice had information related to
Shamonique Wilson’s location.

      During the next two weeks, Clarett had several conversations with Exum, the
purpose of which was to ostensibly arrange Wilson’s murder. These conversations
took place both by jailhouse phone calls and in person. Clarett eventually paid Exum
$510 as a down-payment, offered to provide a high-powered rifle, and suggested that
he and Exum should hang out after Clarett’s release. During the final planning
Clarett opted to have the body displayed “in a trophy case” as an example for all to
see. Based on these activities Clarett was charged with Conspiracy to Commit
Murder-For-Hire in July of 2016.

      At trial, Clarett did not present a defense case other than by cross-examination.
He did not testify, call witnesses, or present any evidence. Clarett’s sole defense was
that he had been entrapped by Derek Petty, who he asserted was a de facto
government agent from the start. Clarett requested that the court instruct the jury on
entrapment consistent with Model 8th Circuit Criminal Instruction 9.01 – Entrapment.
The district court declined to instruct the jury on entrapment because it believed that
there was insufficient evidence to raise a jury question that Derek Petty was a
government agent. The court also found no evidence of inducement by Petty. Finally,
the court suggested that Clarett was predisposed to hire someone to murder Wilson.

      II.    Discussion

       We review the denial of a requested instruction on entrapment de novo. United
States v. Wynn, 827 F.3d 778, 786 (8th Cir. 2016). A defendant is entitled to an
entrapment instruction only if “there is sufficient evidence from which a reasonable



                                         -3-
jury could find entrapment.” United States v. Young, 613 F.3d 735, 746 (8th Cir.
2010)(quoting Mathews v. United States, 485 U.S. 58, 62 (1988)).

      “[A] valid entrapment defense has two related elements: government
inducement of the crime, and a lack of predisposition on the part of the defendant to
engage in the criminal conduct.” 485 U.S. at 63. “Inducement may take different
forms, including pressure, assurances that a person is not doing anything wrong,
persuasion, fraudulent representations, threats, coercive tactics, harassment, promises
of reward, or pleas based on need, sympathy, or friendship.” United States v. Stanton,
973 F.2d 608, 610 (8th Cir. 1992)(quotations omitted). It consists of more than just
providing an opportunity to break the law. Id.

       While entrapment cases do not typically turn on whether any inducement was
at the hands of a government agent or a private entity, that question is at the heart of
this case. In order for a person to be a government agent for entrapment purposes the
person must have authority to act for the government. The deceptive nature of sting
operations precludes apparent authority, leaving only actual authority for
consideration. “Whether express or implied, actual authority requires action by the
principal.” Schaffart v. ONEOK, Inc., 686 F.3d 461, 471 (8th Cir. 2012). Clarett
argues that Petty was a de facto government agent from the very start of the
discussions between Petty and Clarett. Clarett points to Petty’s urgent need to
ingratiate himself with the government to obtain a sentence reduction for cooperation.
He asserts that because the potential for cooperation was open that Petty had “terms
of cooperation,”2 and that Petty may have believed he had an ongoing agreement with
the government before his first interaction with Clarett. Even if we assume them to
      2
        The phrase originates from Petty’s May 2016 letter to prosecutors, wherein
Petty stated that he had “been working nonstop trying to keep [his] terms of
cooperation open because [he] truly need[s] some relief.” (Tr. Vol. II, p. 40; Gov. Exh.
3). Until his second proffer interview, there is no other evidence of any arrangement
between Petty and the government. Petty clarified at trial that he “never really agreed
to any terms,” id. at 53, which is consistent with the record.

                                          -4-
be true, none of these circumstances, alone or in aggregate, could support the jury
finding that Petty was acting on behalf of the government from the outset of his
communications with Clarett.

       We note that there was government action after Petty’s second proffer
interview: Petty was issued a wiretapped cellphone and was tasked with introducing
Clarett to an undercover agent. However, the two wiretapped cellphone conversations
constitute the entirety of his conduct on record from this point onward. Nothing
during these two conversations indicates that Petty did anything more than provide
Clarett with the opportunity to break the law. Whether or not Petty induced Clarett
to engage in the murder-for-hire plot before this point is simply irrelevant because
Petty was then acting on his own and not on behalf of the government. Because
Clarett was not induced by a government agent, we need not consider whether he was
predisposed to commit the crime of which he was convicted.

      III.   Conclusion

      For the foregoing reasons, we affirm the judgment of the district court.

                       ______________________________




                                        -5-